Mr. Justice Aldrey
delivered the opinion of the court.
The information in this case charged appellant with the offense of disturbing- the peace as defined in section 371 of the Penal Code, in that on a certain day, illeg’ally, wilfully and maliciously, he entered the home of Maria Isabel Ayala and threw her furniture into the street, then looting the door with a padlock, all against the mil of said Maria Isabel Ayala. Appellant alleges that this information does not contain facts constituting a disturbance of the peace because it does not state that there was a disturbance of the peace of the neighborhood or of any other person, and as that afiegation is generic of all disturbances of the peace, it was necessary that it should have been made in this case.
Though it is a generic requisite of all offenses of disturbing the peace that there should be a disturbance of the peace of some neighborhood or particular person, because there are facts which in the absence of such circumstances do not constitute an offense; nevertheless, that allegation is not. always necessary in informations or charges because such disturbance of the peace of a neighborhood or person appears from the very fact charged in the information, as happens in the present, case where though it is not expressly stated that there was a disturbance of the peace of María Isabel Ayala., such allegation appears from the very fact charged, because if defendant violently entered her home, threw her *216furniture into the street, locked the door afterwards with a padlock and did all this against the express will of Maria Isabel Ayala, it is logical to infer from the facts that her peace was disturbed because it was done against her will.
The only ground for this appeal having been decided, the judgment appealed from must be affirmed.